      Case 3:21-cv-00165-DPM-ERE Document 5 Filed 09/15/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

PARRIS HILL                                                              PLAINTIFF
#0033839

V.                        NO. 3:21-cv-00165-DPM-ERE

GREENE COUNTY and
GREENE COUNTY DETENTION CENTER                                       DEFENDANTS

                                       ORDER

      Plaintiff Parris Hill, an inmate at the Greene County Detention Center

(Detention Center), filed this lawsuit pro se under 42 U.S.C. § 1983. Doc. 2.

Although Mr. Hill originally filed this case as a multi-plaintiff case, pursuant to

Court policy, this lawsuit was separated into three separate cases. The Court has

allowed each Plaintiff (Parris Hill, Clay Jackson, and Eric Gallwin) to pursue their

claims in their own lawsuits. Mr. Hill has now paid the statutory filing fee. Doc. 4.

      In his complaint, Mr. Hill generally complains about the conditions of his

confinement at the Detention Center. However, Mr. Hill only names Greene County

and the Detention Center as Defendants. Local governments, such as Greene County,

are not automatically liable under § 1983 for injuries their employees inflict. Instead,

counties can be held liable only when their employees violate a prisoner’s rights
       Case 3:21-cv-00165-DPM-ERE Document 5 Filed 09/15/21 Page 2 of 3




while carrying out a county policy or custom.1 Monell v. New York Dep’t of Soc.

Servs., 436 U.S. 658, 694, 98 S.Ct. 2018 (1978). Id.; Jenkins v. County of Hennepin,

Minn., 557 F.3d 628, 632 (8th Cir. 2009). In his complaint, Mr. Hill does not allege

that he suffered any injury as a result of a Greene County policy or custom. In

addition, the Detention Center is not an entity subject to suit in a lawsuit brought

under § 1983. Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir. 2003).

       The Court needs additional information to complete the required statutory

screening of the complaint.2 Thus, the Court will allow Mr. Hill thirty (30) days to

file an amended complaint.

       IT IS THEREFORDER ORDERED THAT:

       1.      Mr. Hill will be allowed to file, within thirty days of the entry of this

Order, an amended complaint. In the amended complaint, Mr. Hill must: (1)

specifically identify those individuals’ response for his alleged unconstitutional


       1
         For purposes of § 1983, a policy is a “deliberate choice of a guiding principle or procedure
made by the municipal official who has final authority regarding such matters.” Marksmeier v.
Davie, 622 F.3d 896, 902 (8th Cir. 2010). To establish a custom, a plaintiff must prove that the
county engaged in a continuing pattern of unconstitutional misconduct, not just a single
unconstitutional act. Id. at 902-903.
       2
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints,
and to dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. ' 1915A(a) & (b). When making this determination, a court must accept
the truth of the factual allegations contained in the complaint, and it may consider documents
attached to the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Reynolds v. Dormire, 636
F.3d 976, 979 (8th Cir. 2011).



                                                  2
       Case 3:21-cv-00165-DPM-ERE Document 5 Filed 09/15/21 Page 3 of 3




conditions3; and (2) state what injury he suffered as a result of each of those

Defendant’s conduct.

       2.      If Mr. Hill fails to file an amended complaint, the Court will screen his

original complaint, which is likely to result in the dismissal of some or all of his

claims.

       DATED this 15th day of September, 2021.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




       3
         In a section 1983 action, a prisoner “must plead that each Government-official defendant,
through the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556
U.S. 662, 676 (2009).


                                                 3
